Appeal by the defendant from a judgment of the County Court, Suffolk County (Rohl, J.), rendered April 27, 1982, convicting him of burglary in the first degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence adduced supports the findings that the defendant caused physical injury to a resident of the house he had burglarized (see, Penal Law § 10.00 [9]; People v Coward, 100 AD2d 628) while in immediate flight from that building (see, *783Penal Law § 140.30 [2]; People v Gladman, 41 NY2d 123). Upon the exercise of our factual review power we are satisfied that the evidence established the defendant’s guilt beyond a reasonable doubt and that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
The evidence at the hearing clearly showed that the police had probable cause to arrest the defendant (People v Scruggs, 90 AD2d 520, 521; cf., People v Moore, 62 AD2d 155, 159-160 [Silverman, J., dissenting], revd 47 NY2d 911, on dissenting opn of Justice Silverman at App Div), and was conducted within a reasonable period of time (see, People v Veal, 106 AD2d 418; People v Brnja, 70 AD2d 17, affd 50 NY2d 366).
We have considered the defendant’s remaining contentions and find them to be without merit. Niehoff, J. P., Mangano, Bracken and Eiber, JJ., concur.